Order entered December 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00340-CV

                           T. CHRISTIAN COOPER, Appellant

                                             V.

                  SANDERS H. CAMPBELL/RICHARD T. MULLEN, INC.
                      D/B/A THE MULLEN COMPANY, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-15127

                                          ORDER
        We GRANT appellee’s December 7, 2015 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellee on December 3, 2015 filed as of the

date of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE